DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Claims 1-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention (process), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 23 June 2020.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 15-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhou et al. (US 2001/0047062) in view of Ferencz et al. (US 2007/0172662).
Regarding Claims 15-17, Zhou et al. (US’062) teach a coating comprising a carboxyl-functional polyester and a polymeric epoxy resin, wherein a first powder coating composition has a plate flow of between about 20 and 35 mm (Tables 1, 4, 5, P00, P30) and a second powder coating composition with flow of greater than 50 mm (Tables 1, 4, 5, C00, C30, C50; [0035-0037. 0044, 0049]). US’062 fails to teach containers or a “kit.” Containers are notoriously well-known to contain substances, including powder coatings. It would have been obvious to a person of ordinary skill in the art at the time of invention to store first and second powder coating compositions in separate containers, because it was 
Although it should be accepted that because containers notoriously well-known, and thus obvious, to store materials, including powder coatings, in containers, evidence of Ferencz et al. (US’662) is further provided to show that it is obvious to provide sets, or “kits,” of powder coatings, which include powder coatings in containers (Claim 19). It would have been obvious to a person of ordinary skill in the art at the time of invention to provide the powder coating compositions of US’062 in containers as a kit, because US’062 suggests various powder coatings either to be used together or to provide a selection of powdered coatings with varied properties, and US’662 suggests providing powdered coatings in containers in a kit to have a set of powder coatings which are usable together.
Regarding Claim 18, as discussed in the rejection of Claim 15 above, US’062 suggests the recited powder coatings such that the claimed kit would have been obvious. The remainder of Claim 18 recites 
Regarding Claim 19, instructions were known to be supplied with kits at the time of invention. It would have been obvious to a person of ordinary skill in the art at the time of invention to supply instructions with a kit. See, for example, MPEP 2111.05, which recognizes that kits often include instructions: “The rationale behind the printed matter cases, in which, for example, written instructions are added to a known product, has been extended to method claims in which an instructional limitation is added to a method known in the art.”
As to what might be written or printed on a set of instructions, printed material, non-functional descriptive material is not patentable. “Where a product merely serves as a support for printed matter, no functional relationship exists. These situations may arise where the claim as a whole is directed towards conveying a message or meaning to a human reader independent of the supporting product,” and “where the printed matter and product do not depend upon each other, no functional relationship exists. For example, in a kit containing a set of chemicals and a printed set of instructions for using the chemicals, the instructions are not related to that particular set of chemicals.” MPEP 2111.05. 
Response to Arguments
Applicant’s amendment, filed 28 September 2021, with respect to the rejection of Claim 16 under 35 USC 112(b) has been fully considered and is persuasive.  The rejection of Claim 16 under 35 USC 112(b) has been withdrawn. 
Applicant's arguments filed 28 September 2021 with respect to the rejection of Claims 15-19 under 35 USC 103 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that “the Office has failed to establish a prima facie case for obviousness” because allegedly “the cited reference does not teach or suggest all the elements of the claims (Remarks, p. 6, last paragraph), the rejection is based on a combination of references US’062 in prima facie obvious.
In response to Applicant’s argument that “[a]ll words in a claim must be considered in judging the patentability of that claim against the prior art” (Remarks, p. 8), the precedents cited on “wherein” clauses, as Applicant acknowledges, analyze functional language in process claims where a step has a function and are inapposite to the intended use recitations in the present composition or “kit” claims. A composition or “kit” can have a use other than a recited intended use and may exist independently of any recognized use whatsoever. Because US’062 suggests various powder coatings of varied flow, both those within the 20-35 mm range and those above the 50 mm and US’662 suggests keeping powder coatings in containers, it would have been obvious to have a collection of the taught powder coatings in containers -- a “kit” of the recited first and second powder coatings.
Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M WEDDLE whose telephone number is (571)270-5346. The examiner can normally be reached 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

ALEXANDER MARION WEDDLE
Examiner
Art Unit 1712



/ALEXANDER M WEDDLE/Primary Examiner, Art Unit 1712